                               THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
                                            ****

 UNITED STATES OF AMERICA,

              Plaintiff,                                     2:17-cr-00114-APG-CWH-1

 vs.                                                         DATE: November 19, 2018

 DAVID ALAN COHEN,                                           Courtroom 6C

              Defendant.


THE HONORABLE ANDREW P. GORDON, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Melissa Johansen         COURT RECORDER: Heather Newman

COUNSEL FOR PLAINTIFF: Elham Roohani, Allison Reese, Detective Sean Taylor and FBI Agent Sue
Flaherty

COUNSEL FOR DEFENDANT: David Alan Cohen, pro se; David Fischer, standby counsel and Leon
Mare, Forensic Expert

MINUTES OF PROCEEDINGS: Jury Trial (Day 1)

9:11 a.m. Court convenes with all parties present, outside the presence of the prospective jury.

Trial matters are discussed.

9:25 a.m. Sixty (60) prospective jurors enter the Courtroom. Prospective jurors are sworn and voir
dire commences.

10:23 a.m. The Court excuses the prospective jurors for a morning break.

Outside the presence of the jury individual sidebars are discussed.

10:33 a.m. Court stands at recess.

10:43 a.m. Voir dire continues outside the presence of the prospective jury panel. Various jurors are
excused as stated on the record.

12:09 p.m. Court stands at recess for a lunch break.

                                             Page 1 of 2
1:31 p.m. Trial matters are discussed outside the presence of the jury. Voir dire continues outside
the presence of the prospective jury panel. Various jurors are excused as stated on the record.
Thirty-two (32) prospective jurors are identified.

3:14 p.m. Peremptory challenges are made outside the presence of the jury. Court stands at recess.

3:46 p.m. The jury enters. The jurors are thanked and the final fourteen (14) jurors are identified.
The Court excuses the unselected jurors and the selected jury is sworn. Preliminary instructions are
given.

4:08 p.m. The jury is admonished and excused for the evening.

Outside the presence of the jury, arguments are heard regarding the Government’s emergency
motion in limine to exclude evidence (ECF. [312]).

The Court and counsel address a jury note.

The Government is excused from the courtroom at 4:33 p.m. and a SEALED hearing is
conducted.

Courtroom is unsealed and Government counsel returns at 4:40 p.m.

The Government’s Motion in Limine #312 is GRANTED.

Arguments are heard regarding transcript designations.

The Court will conduct a hearing on Tuesday, November 20, 2018 at 11:00 a.m. to resolve transcript
designations.

5:04 p.m. Court adjourns.

Defendant is remanded to custody.

Jury Trial continued to Monday, November 26, 2018 at 9:00 a.m. in Courtroom 6C before Judge
Andrew P. Gordon.

                                                              DEBRA K. KEMPI, CLERK
                                                              U.S. DISTRICT COURT

                                                              BY:         /S/                d
                                                              Melissa Johansen, Deputy Clerk




                                             Page 2 of 2
